DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are the only independent claims pending.  Using claim 1 as an example, it is noted that said claim requires the following:
hybridizing the plurality of double-stranded amplicons to the plurality of capture probe
sequences, wherein the single-strand 5’-tail of each of the plurality of double-stranded amplicons binds to one of the plurality of capture probe sequences;

converting a portion of the plurality of double-stranded amplicons to single- strand
molecules using a 5'-3' exonuclease with specificity for double-stranded DNA to at least
partially digest the second strand and expose the target sequences of the first strand, wherein the binding of the 5’-tail of the first strand to the one of the capture probe sequences inhibits digestion of the first strand and wherein the 5’-tail of each of the single-strand molecules remains bound to the one of the plurality of capture probe sequences and the opposing 3’ end is unbound, wherein directionality of the 5’-3’ exonuclease inhibits binding to the opposing 3’ end[.]

As can be seen above, the claimed method comprise steps wherein the double-stranded amplicon, with a 5’ tail on one strand, is hybridized to a capture probe via the 5’ tail.  In order for the amplicon and capture probe to hybridize to one another, the capture probe needs to be in opposite orientation, i.e., the capture probe is bound via its 3’ end and its 5’ end is distant and free.  The steps are to result in the digestion of one strand of the double-stranded amplicon.  As set forth in the claim, one is to use “a 5'-3' exonuclease with specificity for double-stranded DNA”.  Given such, it stands to reason that the capture probe, which is hybridized to the 5’ tail of the target, would also be degraded by the exonuclease that has specificity for a double-stranded sequence.  However, the claimed method indicates that the double-stranded nucleic acids that comprises the 5’ tail and the capture probe would still be present. The claim does not recite any limitation that would protect the capture probe from degradation via the exonuclease.
In addition to the above, it is noted that the method requires the use of a “5’-3’ exonuclease with specificity for double-stranded DNA”. If the exonuclease digests in a 5’ to 3’ direction as required, it stands to reason that the 5’-tail would also be degraded as the 5’-tail is now double stranded as it has hybridized to the “capture probe”.  While the first primer is defined in terms of it “having a 5’-tail and comprising an internal replication block configured to stop polymerase action short of the 5’-tail”, the “first primer having a 5’-tail” is not defined as having any property that would block any 5’-3’ exonuclease having specificity for double-stranded DNA when, for example, the 5’-tail is hybridized to a capture probe and is thusly double stranded.
Claims 1 and 8 are confusing as to just how one is to achieve the requisite degradation of just the second strand and not digest the first strand and/or digest the capture probe to which he 5’-tail is hybridized.
As a result of amendment, claim 1 now recites the following limitation:
hybridizing an oligonucleotide probe with a base generic cluster to form a target-specific catalyst cluster.

For purposes of examination, the expression “an oligonucleotide probe” has been construed as encompassing any and all manner of probes, including those that are not specific to any target of interest in the current assay.  It is less than clear as to how the binding of any oligonucleotide probe to “a base generic cluster” will result in the formation of “a target-specific catalyst cluster” when the probe was not necessarily specific for an target of interest in the current assay.

While the above rejections have been based on he analysis of independent claim 1, it is noted that similar language is to be found in independent claim 8.

Claims 2, 3, 7, 17, and 19, which depend from claim 1; and claims 9, 14, 16, 18, and 20, which depend from claim 8, fail to overcome these issues and are similarly rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As noted above in the 112(b) rejection, the claimed method comprise steps wherein the double-stranded amplicon, with a 5’-tail on one strand, is hybridized to a capture probe via the 5’ tail.  In order for the amplicon and capture probe to hybridize to one another, the capture probe needs to be in opposite orientation, i.e., the capture probe is bound via its 3’ end and its 5’ end is distant and free.  The steps are to result in the digestion of one strand of the double-stranded amplicon.  As set forth in the claim, one is to use “a 5'-3' exonuclease with specificity for double-stranded DNA”.  Given such, it stands to reason that the capture probe, which is hybridized to the 5’ tail of the target, would also be degraded by the exonuclease that has specificity for a double-stranded sequence.  
In addition to the above, it is noted that the method requires the use of a “5’-3’ exonuclease with specificity for double-stranded DNA”. If the exonuclease digests in a 5’ to 3’ direction as required, it stands to reason that the 5’-tail would also be degraded as the 5’-tail is now double stranded as it has hybridized to the “capture probe”.  While the first primer is defined in terms of it “having a 5’-tail and comprising an internal replication block configured to stop polymerase action short of the 5’-tail”, the “first primer having a 5’-tail” is not defined as having any property that would block any 5’-3’ exonuclease having specificity for double-stranded DNA when, for example, the 5’-tail is hybridized to a capture probe and is thusly double stranded.

In addition to the above identified issues, it is noted that claimed method employs “a first primer having a 5’-tail and comprising an internal replication block configured to stop a polymerase action short of the 5’-tail, and a second primer being fully complimentary to the target nucleic acid molecule and having no tail”.  It is noted with particularity that the “first primer” is not defined as comprising any sequence that is complementary to any part of the  target nucleic acid molecule.  It stands to reason that if the primer lacks this essential component, one would not be able to perform any amplification of any target sequence and that the product of the second primer would be unable to hybridize to any elongated first primer/target sequence as it had not been produced.
Assuming arguendo, that the first primer did comprise a region that was complementary to the target and which would anneal to the target and be extended via the polymerase, it is noted that the claimed method does not require that any unused first primers be removed from the reaction.  Given such, it stands to reason that the step of “hybridizing the target-specific catalyst cluster to the target sequence of each of the single strand[ed] molecules” could be performed where the target sequence is that part of the first primer that can hybridize to the target and thusly constitutes a part of the target sequence, yet it has not hybridized to such and was not extended via PCR.  It stands to reason that detection of such “target” sequences would constitute a false positive.

In addition to the above, it is noted that the claimed method does not recite any limitation in terms of number of cycles of amplification, nor any limitation on the polymerase used.  Given such, the claimed method has been construed as encompassing the use of AmpliTaq GoldTM DNA polymerase, which is recognized as having the ability to cleave 5’ nucleotides from a sequence.  In support of this position attention is directed to paragraph [0271] of US 2016/0017051 A1 (Clube). As stated therein:
The TaqMan SNP Genotyping Assay exploits the 5′-exonuclease activity of AmpliTaq Gold™ DNA polymerase to cleave a doubly labeled probe hybridized to the SNP-containing sequence of ssDNA. Cleavage separates a 5′-fluorophore from a 3′-quencher leading to detectable fluorescent signal. (Emphasis added)

It stands to reason that if one were to be using such a polymerase, it would degrade the 5’-tail.  With one have experienced a loss of 5’ nucleotides as a result of using the polymerase, and also use of a 5’-3’ exonuclease with specificity for double-stranded DNA,  the amplicon may not be able to bind to the capture probe.  Absent one’s ability to detect a target sequence that has annealed to a capture probe, one would not be able to perform the remaining steps of the claimed method.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 7-9, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634